 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
FULTZ & SON, INC., ) CASE NO. 3:17 CV 53
Plaintiff,
v. 5 JUDGE DONALD C. NUGENT
BROWNING-FERRIS INDUSTRIES
OF OHIO, INC., ) MEMORANDUM OPINION
Defendant.

This matter is before the Court on Browning-Ferris Industries of Ohio, Inc.’s Motion for
Summary Judgment as to Plaintiff's Complaint. (ECF #52). The motion has been fully briefed
and is ready for disposition. (ECF # 57, 58, 63, 64). Having considered all of the arguments of
the parties, and having reviewed the undisputed facts and applicable law, the Court finds that

Defendant’s motion should be GRANTED in part and DENIED in part.

 
 

Facts!
Fultz & Son, Inc. (“FSP’), is a small commercial and residential waste hauler. On

February 13, 2015, FSI entered into an Asset Purchase Agreement with Browning-Ferris
Industries of Ohio, Inc. (“Browning”) whereby Browning would purchase FSI’s hauling routes
for industrial, residential, and commercial solid waste, and recyclable waste for $8.5 million.
(ECF #52 at 3). The Asset Purchase Agreement incorporated several sub-agreements, including a
Supply Agreement. The Supply Agreement outlined a five-year contract during which Browning
would deliver to FSI “(1) all roll-off loads that contain C&D Waste within the Territory, (2) the
waste from certain roll-off customers that produce dry industrial waste roll-off loads’ to be
negotiated by the parties on a case-by-case basis, (3) all old corrugated cardboard (“OCC”)
collected within the Territory, and (4) all single-stream recyclables (“SSR”) collected within the
Territory. (ECF # 1-1, Recital E). The Supply Agreement defined C & D Waste as “any and all
waste that is not Unacceptable Waste, resulting from the construction, remodeling, clean-up and
demolition operations on houses, commercial and industrial buildings and other structures.”
(ECF #1-1, Section 1.2). “Unacceptable Waste” is defined as “any and all Municipal Solid
Waste or other wastes that the Landfill or the MRF Facility. . . is not authorized to accept for
disposal pursuant to its permits, licenses and/or the applicable regulations of the Ohio EPA ... .).

(ECF #1-1, Section 1.6). Following the purchase of its assets by Browning, FSI’s revenue was to

 

l

Except as otherwise cited, the factual summary is based on the parties’ statements of fact.
Those material facts which are controverted and supported by deposition testimony,
affidavit, or other evidence are stated in the light most favorable to the non-moving party.

2

“Roll-off” refers to an open-top rectangular waste container holding 20, 30, or 40
maximum cubic yards of waste material. (ECF #52.)

-2.

 
 

be derived from (1) “tipping fees” from Browning for the unloading or “tipping” of C&D roll-off
boxes under the terms set forth in the Supply Agreement, and (2) the revenues from the resale of
C&D, OCC, and SSR on the commodities market.

Disputes between the parties surfaced almost immediately after the agreements were
executed. Among other things, FS] claimed that Browning did not deliver all of the C&D roll-
off boxes that it was required to send FSI under the terms of the Supply Agreement. Browning
countered that FSI had improperly raised the SSR processing fees. The disagreements escalated
over the first half of the year, and by August 1, FSI stopped accepting SSR loads from Browning.
(ECF #1, 54). Browning took the position that FSI’s failure to accept SSR loads was a material |
breach of the Supply Agreement, and stopped delivering OCC loads the same month. (ECF #1,
56). The FSI facility ceased operations and began liquidation on August 21, 2015. (ECF #1,
957).

On January 6, 2017, FSI filed a two-count Complaint against Browning in the Northern
District of Ohio. Count One of the Complaint alleges that Browning breached the Supply
Agreement and Count Two alleged Browning fraudulently induced FSI to enter into the Supply
Agreement. (ECF #1). Plaintiff now concedes that there is insufficient evidence to maintain its
claim of fraud, and has withdrawn that claim. (ECF #57, fn. 8). Thus, Plaintiffs only claim
remaining is for breach of contract.

Along with its Answer, Defendant, Browning filed a Counterclaim against FSI, as well as
a Third-Party Complaint against its owner Larry A. Fultz and against Kendra Fultz. (ECF #14).
Defendant, Browning asserts claims for: (1) Breach of the Asset Purchase Agreement and Supply

Agreement against FS] and Larry Fultz; (2) Civil Conversion against FSI; (3) Contractual

-3-

 

 
 

Indemnity against FSI and Larry Fultz; (4) Unjust Enrichment against FSI; and, (5) Breach of
Noncompetition and Nonsolicitation Agreements against FSI, Larry Fultz, and Kendra Fultz.
Browning also seeks declaratory relief against FSI, and Larry and Kendra Fultz. (ECf #14).
Plaintiff FSI filed a Partial Motion to dismiss Count 4 of the Counterclaim (ECF #25), which was
denied. (ECF #25, 31).

This case is now before the Court on Defendant, Browning’s Motion for summary
judgment as to plaintiff's complaint. Browning argues that FSI’s only alleged damages are
precluded by the terms of the Asset Purchase Agreement, and are otherwise not viable because
they are not reasonably certain and have not been causally tied to Browning’s alleged breach of

the Supply Agreement. (ECF #52).

Summary Judgment Standard

Summary judgment is appropriate when the court is satisfied “that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a matter of
law.” FED. R. CIv. P. 56(c). The burden of showing the absence of any such “genuine issue”
rests with the moving party:

[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions

of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,

together with affidavits, if any,’ which it believes demonstrates the absence of a

genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citing FED. R. CIv. P. 56(c)). A fact is

“material” only if its resolution will affect the outcome of the lawsuit. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Determination of whether a factual issue is “genuine”

4.

 
 

requires consideration of the applicable evidentiary standards. The court will view the summary
judgment motion in the light most favorable to the party opposing the motion. Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

Summary judgment should be granted if a party who bears the burden of proof at trial
does not establish an essential element of their case. Tolton v. American Biodyne, Inc., 48 F.3d
937, 941 (6" Cir. 1995) (citing Celotex, 477 U.S. at 322). Accordingly, “[t]he mere existence of
a scintilla of evidence in support of the plaintiff's position will be insufficient; there must be
evidence on which the jury could reasonably find for the plaintiff.” Copeland v. Machulis, 57
F.3d 476, 479 (6® Cir. 1995) (citing Anderson, 477 U.S. at 252). Moreover, if the evidence
presented is “merely colorable” and not “significantly probative,” the court may decide the legal
issue and grant summary judgment. Anderson, 477 U.S. at 249-50 (citations omitted). In most
civil cases involving summary judgment, the court must decide “whether reasonable jurors could
find by a preponderance of the evidence that the [non-moving party] is entitled to a verdict.” Jd.
at 252. However, if the non-moving party faces a heightened burden of proof, such as clear and
convincing evidence, it must show that it can produce evidence which, if believed, will meet the
higher standard. Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6" Cir. 1989).

Once the moving party has satisfied its burden of proof, the burden then shifts to the non-
mover. The non-moving party may not simply rely on its pleadings, but must “produce evidence
that results in a conflict of material fact to be solved by a jury.” Cox v. Kentucky Dep’t of
Transp., 53 F.3d 146, 149 (6" Cir. 1995). In lieu of presenting evidence, Fed. R. Civ. P. 56(c)
also allows that a party may show that the opposing party’s evidence does “not establish the

presence of a genuine dispute” or that the adverse party “cannot produce admissible evidence to

5.

 
 

support the fact.”
According to Fed. R. Civ. P. 56(e),

[i]f a party fails to properly support an assertion of fact, or fails to properly address
another party’s assertion of fact as required by Rule 56(c), the court may:

(1) give an opportunity to properly support or address the fact;
(2) consider the fact undisputed for purposes of the motion;

(3) grant summary judgment if the motion and supporting materials — including the facts
considered undisputed — show that the movant is entitled to it; or

(4) issue any other appropriate order

In sum, proper summary judgment analysis entails “the threshold inquiry of determining
whether there is the need for a trial--whether, in other words, there are any genuine factual issues
that properly can be resolved only by a finder of fact because they may reasonably be resolved in
favor of either party.” Anderson, 477 U.S. at 250.

Though parties must produce evidence in support of and in opposition to a motion for
summary judgment, not all types of evidence are permissible. The Sixth Circuit has concurred
with the Ninth Circuit that “‘it is well settled that only admissible evidence may be considered by
the trial court in ruling on a motion for summary judgment.’” Wiley v. United States, 20 F.3d
222, 225-26 (6" Cir. 1994) (quoting Beyene v. Coleman Sec. Servs., Inc., 854 F.2d 1179, 1181
(9 Cir. 1988)). FED. R. CIv. P. 56(e) also has certain, more specific requirements:

[Rule 56(e)] requires that affidavits used for summary judgment purposes be made

on the basis of personal knowledge, set forth admissible evidence, and show that

the affiant is competent to testify. Rule 56(e) further requires the party to attach

swom or certified copies to all documents referred to in the affidavit.

Furthermore, hearsay evidence cannot be considered on a motion for summary
judgment.

 
 

Wiley, 20 F.3d at 225-26 (citations omitted). However, evidence not meeting this standard may
be considered by the district court unless the opposing party affirmatively raises the issue of the
defect.

If a party fails to object before the district court to the affidavits or evidentiary

materials submitted by the other party in support of its position on summary

judgment, any objections to the district court’s consideration of such materials are

deemed to have been waived, and [the Sixth Circuit] will review such objections

only to avoid a gross miscarriage of justice.

Id. at 226 (citations omitted).

As a general matter, the district judge considering a motion for summary judgment is to
examine “[o]nly disputes over facts that might affect the outcome of the suit under governing
law.” Anderson, 477 U.S. at 248. The court will not consider non-material facts, nor will it weigh
material evidence to determine the truth of the matter. Jd at 249. The judge’s sole function is to
determine whether there is a genuine factual issue for trial; this does not exist unless “there is
sufficient evidence favoring the nonmoving party for a Jury to return a verdict for that party.” Jd.

In sum, proper summary judgment analysis entails “the threshold inquiry of determining
whether there is the need for a trial--whether, in other words, there are any genuine factual issues

that properly can be resolved only by a finder of fact because they may reasonably be resolved in

favor of either party.” Anderson, 477 U.S. at 250.

Analysis

Browning does not argue, at this stage of the litigation, that it should be granted Summary
Judgment on the question of whether it breached the terms of the Supply Agreement. It appears to

accept that there is, at least, a genuine question of material fact as to whether a breach occurred, and

-7-

 
 

whether any such breach was excused under the contract terms. It does argue, however, that FSI has
offered no evidence of any recoverable damages that may have resulted from any alleged breach. In
Ohio, damages are an essential element of a plaintiff's claim. See Doner v. Snapp, 649 N.E.2d 42,
44 (Ohio App. 1994); see also, Oak Rubber Co. v. Bank One, N.A., 214 F. Supp. 2d 820 (N.D. Ohio
2002). FSI has articulated three potential calculations for its claimed damages: (1) Owner Earnings
Before Interest, Taxes, Depreciation and Amortization (“EBITDA”); (2) Enterprise Value; and, (3)
Outstanding Debt.

In order to prove damages in a breach of contract action in Ohio, a plaintiff must show: (1)
that the damages were within the contemplation of the parties at the time the contract was made; (2)
that the damages are the probable result of the breach of contract; and, (3) that the damages are not
remote and speculative and may be shown with reasonable certainty. City of Gahanna v. Eastgate
Props., Inc., 521 N.E.2d 814, 817 (Ohio 1988). Browning contends that the damages sought by FSI
fail to satisfy any of these three criteria.

A. Contemplation of the Parties

Browning argues that the damages sought by FSI were not within the contemplation of the
parties at the time the contract was made. Rather, Browning asserts that FSI is now seeking
consequential and/or incidental damages, including damages in the form of lost profits, which are
excluded from the available remedies for a breach of contract under the Asset Purchase Agreement.
Section 11.3 of the Asset Purchase Agreement states in relevant part that Browning

will indemnify, defend (as to third party claims only), protect and hold harmless,

[FSI]. . . from and against all Losses that arise as a result of or incident to: ... (b)

nonfulfillment or nonperformance of any agreement, covenant or condition on the

part of Buyer made in this Agreement or in any other document delivered pursuant
to this Agreement, including the Supply Agreement... .

-8-

 
 

(ECF #42-3). “Losses” are defined in Exhibit A of the Asset Purchase Agreement as all

Liabilities [“debts, liabilities and obligations, whether legal or equitable, accrued or
fixed, absolute or contingent, matured or unmatured, determined or determinable,
foreseen or unforeseen, ordinary or extraordinary, patent or latent, including those
arising under any Law... or Action and those arising under any contract agreement,
arrangement, commitment or undertaking”], claims, damages, Actions, demands,
assessments, adjustments, penalties, losses, costs and expenses whatsoever (including
court costs, reasonable attorneys’ fees and expenses of investigation but excluding
incidental, consequential and punitive damages), whether equitable or legal,
matured or contingent, known or unknown, foreseen or unforseen, ordinary or
extraordinary, patent or latent.

(ECF #42-3, Ex. A)(emphasis added). Section 11.4.7 reiterates that “[n]o indemnified party shall
be entitled to indemnification for incidental, consequential or punitive damages,” and clarifies that
this includes “damages for business interruption or lost profits,” provided that such limitations shall
not apply to Third-Party claims. (ECF #42-3).

As part of this Asset Purchase Agreement, the parties also agreed that

Subject to any equitable remedies in this Agreement and any remedies available in
any Related Agreement, the parties acknowledge and agree that their sole and
exclusive remedy with respect to any and all claims (other than claims arising from
intentional fraud on the part of a party hereto in connection with the transactions
contemplated by this Agreement) for any breach of any . . . agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement, shall be
pursuant to the indemnification provisions set forth in this Article 11... Nothing in
this Section 11.9 shall limit any Person’s right to seek and obtain any equitable relief
to which any Person shall be entitled pursuant to Sections 13.1, 13.2 and 13.4 or
otherwise set forth in this Agreement, any remedy in a Related Agreement, or to seek
any remedy on account of intentional fraud by any party hereto.

(ECF #42-3, Section 11.9).
In short, the Asset Purchase Agreement provides that Browning will indemnify FSI for any
damages sustained as a result of Browning’s breach of the Supply Agreement, excluding incidental,

consequential and punitive damages. However, the Asset Purchase Agreement also provides that

 
 

although this is generally FSI’s exclusive remedy for any breach, it is subject to and does not limit
any remedies provided to the parties in the Supply Agreement. In other words, any remedy provided
inthe Supply Agreement is available to FSI for a breach of the Supply Agreement. ‘The Supdy
Agreement, which is a Related Agreement incorporated into the Asset Purchase Agreement sets forth
its own indemnification provision. (ECF #42-3, Ex. A). Within that Agreement, Browning agrees
to indemnify FSI

from any loss, claim, liability, penalty, fine, forfeiture, demand, cause of action, suit

and costs incidental thereto, including the cost of defense, settlement and reasonable

attorneys’ fees... caused by or resulting from (a) any negligent or willful act or

omission of [Browning], its agents or employees in connection with this Agreement

or resulting from a breach by [Browning] of any of the agreements, representations

or warranties of [Browning] contained in this Agreement, or (b) the delivery of

Unacceptable Recyclables or Unacceptable Waste by [Browning] to Fultz.
(ECF #42-3, Ex. C, Section 8.1). The Supply Agreement also states that it “sets forth the entire
agreement and understanding of the parties hereto with respect to the subject matter of this
Agreement and supersedes all arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of either party hereto... There are no
restrictions, representations, warranties, covenants or undertakings other than those expressly set
forth or referred to herein.”

The Supply Agreement provides that Browning will indemnify FSI for “any loss” arising from
Browning’s breach of the Supply Agreement. Loss is not defined, or in any way limited in the

Supply Agreement. The parties have not argued that the definition of “Losses” from the Asset

Purchase Agreement, which excludes incidental and consequential damages, applies to the Supply

-10-

 

 
 

Agreement, and there is nothing in either contract that would suggest that it does.’ Therefore, as the
Asset Purchase Agreement states that all remedies available under the Supply Agreement are
available upon a breach of the Supply Agreement, and the Supply Agreement, itself, does not
preclude the assessment of incidental and consequential damages, Browning’s contention that such
damages are precluded by the Agreements is not well taken.

B. Probable Result of the Breach

Browning also argues that the damages sought by FSI were not caused by Browning’s alleged
breach of contract. Damages are not automatically awarded for a breach of contract. Rather, a
plaintiff must demonstrate an actual injury caused by the breach, in order to recover. Interim
Healthcare of N.E. Ohio, Inc. v. Interim Servs., Inc., 12 F.Supp. 2d 703 (N.D. Ohio). Recovery for
a breach of contract is also limited to the actual loss suffered as a result of the breach. Textron Fin.
Corp. v. Nationwide Mut. Ins. Co., 684 N.E.2d 1261, 1266 (Ohio App. 1996); see also, Moriarty
v. Equisearch Servs. Inc., No. 1:08 CV 2180, 2010 WL 918089, at *6, *8 (N.D. Ohio Mar. 10,
2010)(“[D]amages are measured by determining the position that the non-breaching party would have
been in ‘but for’ the breach.” ).

1. Enterprise Value
FSI has not shown that the full loss of the value of the business can be attributed to

Browning’s alleged breach of the Supply Agreement. The enterprise value calculated by FSI’s expert

 

3

The Asset Purchase Agreement indicates that “Capitalized terms shall have the meanings
assigned to them in [the definition section].” (ECF #42-3, ¥1.1). The word “loss” in the
Supply Agreement is not capitalized. Therefore, even if the Court were to apply the Asset
Purchase Agreement definitions to terms otherwise undefined in the Supply Agreement, the
non-capitalized “loss” would not take on the definition of “Loss” or “Losses” in the Asset
Purchase Agreement.

-11-

 

 
 

Mr. Ranallo, is not a calculation of the damage incurred at the time of the breach, but rather attempts
to value the company at a date three years after FSI went out of business. It attempts to estimate the
value a buyer may have placed on the company on September 18, 2018, a date that has no
relationship whatsoever to the terms of the Supply Agreement, or the date or details of the alleged
breach of that Agreement by Browning. Further, this calculation does not even attempt to assess
what FSI would have been worth in the absence of Browning’s alleged breach, in order to discern
the injury actually caused by the alleged breach.

In addition, the valuation process used by Plaintiff's experts assumes that the Supply
Agreement would not only have remained in effect, unchanged, for the stated term, but that 1t would
have been renewed for an additional five year period of time. There is absolutely no legal or factual
basis for such an assumption. The Supply Agreement set a single five year term and provided no
option for renewal. Even Mr. Ranallo admitted that his valuation would have been completely
different if he assumed the Supply Agreement would only have been in effect for the stated five year
term, and not subject to another five year renewal. There is nothing in evidence that would connect
the proposed enterprise value of FSI to any damages allegedly incurred as a result of Browning’s
claimed breach of the Supply Agreement. This is, therefore, not a legally supportable theory of
damages available to Plaintiff in the current action.

2. Outstanding Debt

FSI’s “outstanding debt” theory of damages also fails because there is no evidence that would
causally connect the claimed injury to Browning’s alleged breach of contract. The debt FSI seeks
to recover is debt owed by itself and its landlord, Modolluz. Modolluz is not a party to this action,

nor was it a party to the agreement that Browning allegedly breached. FSI has cited no legal

-12-

 
 

authority that would permit it recover the antecedent debt of a non-party in a breach of contract
claim. Further, the debt FSI seeks to recover was not entered into because of the agreement at issue,
and FSI was not relying on, nor even anticipating the agreement with Browning when the debt was
incurred. FSI admits that the $6 million loan‘ was entered into on the basis of a 2011 MRF model
developed by Mr. Skinner prior to its decision to sell the hauling business, and prior to the existence
of any agreement between FSI and Browning. (ECF #57 at 17-18).° There is no evidence causally
linking FSI’s (or Modolluz’s) outstanding debt to Browning’s alleged breach of the Supply
Agreement, and FSI may not recover such damages in its breach of contract action. To the extent
that FSI is arguing that Browning’s alleged breach cost it money that would have been used to pay
down the debt, the theory still fails. FSI had not proven that any monies that would have been paid
to it absent Browning’s alleged breach of the Supply Agreement would have been used to pay down
FSI’s outstanding debt, nor has it shown that those amounts would have been sufficient to eliminate
such debt. The measure of debt incurred by FSI and a third-party, prior to the existence of any
agreement with Browning, is not a legitimate measure of damages caused by Browning’s later

alleged breach of the Supply Agreement.

 

4

FSI has calculated that there is still $3,152,201.75 outstanding on this loan, and this is the
amount it is seeking in damages under the “outstanding debt” theory.

5

FSI admits that when this model was updated to calculate the impact of Browning ’s
alleged breach of contract, FSI “assumed” that its MRF and recycling center would handle
three times as much volume, and “guesstimated” that the total loads of C&D would be
about three times mores. Unsupported assumptions and guestimations cannot be the basis
for a “reasonably certain” damages calculation.

-13-

 
 

C. Reasonable Certainty

The Ohio Supreme Court has held that a new business may recover lost profits in a breach
of contract action, so long as the amount can be established with reasonable certainty. AGF, Inc. v.
Great Lakes Heat Treating Co., 555 N.E.2d 634, 640 (Ohio 1990). In order to satisfy the reasonable
certainty requirement for recoverable damages, both the existence and the amount of damages must
be demonstrated with reasonable certainty. Jd. Courts have recognized, however, that determining
lost profits will always involve some level of uncertainty or assumptions of future events. See,
Jaynes v. Vetel, 51 Ohio L.Abs. 202 (1948). At the very least, Plaintiff must provide a reasonable
basis for estimating damages to a reasonable, if not absolute, certainty. See, Quest Workforce
Solutions v. Job1 USA, Inc., 2018-Ohio-3304, 119 N.E.3d 817, 2018 Ohio App. LEXIS 3590. FSI
claims that damages exist, and the amounts can be proven using an Owner-EBITDA business
valuation. Browning argues that this valuation method is based on speculative projections and
random guesses and is not supported by any factual foundation. Further, Browning argues that none
of the experts hired by FSI to assess a value under this theory assessed whether the valuation amounts
could be used to measure the damages caused by Browning’s alleged breach of the Supply
Agreement.

FSI seeks five years worth of Owner-EBITDA, for a projected total of $7,450,340.12. This
number is based on a calculation made by FSI’s purported expert, Mr. Skinner. FSI hired a
“seomapping expert” to plot the locations of every address from Browning ’s hauling records from
2015 to 2016 (after the Supply Agreement took effect), broken down by the type of waste (i.e. C&D,
MSW, OCC, or SSR). These numbers include waste that was brought to FSI under the terms of the

Supply Agreement from February to August, prior to the alleged breach. The number that was

-14-

 
 

provided to Mr. Skinner by the geomapping expert was based on a combined amount of C&D
tonnages and MSW tonnages. This combined C&D tonnage and MSW tonnage was added, and
reduced by a certain percentage, then treated as the total amount of C&D tonnage that should have
been brought to FSI during the course of the Supply Agreement. Skinner’s valuation also included
tonnage projections for SSR and OCC resale.®

Browning argues that the MSW tonnage should not have been included in the calculation,
because MSW waste was not a part of the waste that it was obligated to deliver to FSI under the
terms of the Supply Agreement. FSI claims that the MSW numbers considered in the calculation
included loads that had a mix of C&D waste and MSW, and that such loads were required to be
delivered under the terms of the contract. The Contract requires delivery of “all loads that contain
C&D Waste within the Territory.” (ECF #1-1, Recital E)(emphasis added). C&D waste is defined
as “any and all waste that is not Unacceptable Waste, resulting from the construction, remodeling,
clean-up and demolition operations on houses, commercial and industrial buildings and other
structures.” (ECF #1-1, § 1.2). “Unacceptable Waste” is defined as waste that cannot be accepted
at either FSI’s facility or the Landfill. (ECF #1-1, 41.15). MSW is defined as “any waste generated
from any source that is contaminated with putrescible materials that is not “Unacceptable Waste.”
(ECF #1-1, § 1.9). Based on these definitions, C&D waste could be contained in an MS W load. The
Supply Agreement further contemplates that after retraction of the useful portions ofa delivered load,
there may be residual waste that does not contain C&D, industrial waste, OCC, or SSR. That waste

would be considered “residual” and , under the terms of the agreement would be delivered back to

 

6

This amounts to approximately half of the total revenues used in Skinner’s calculation of
the EBITDA valuation.

-15-

 
 

Browning for disposal at the landfill, for a set fee, to be paid by FSI. If C&D is contained in an
MSW load, it is required to be delivered to FSI under Recital E of the Supply Agreement, after
retraction, FSI would return the residual waste to Browning for landfill disposal.’ Therefore,
Browning’s argument that no MSW loads could be relevant in calculating FSI’s alleged damages,
is not well taken. Whether the amount of MSW that FSI claims contained C&D is supported is a
question of fact that is better left for trial.

There are many potential problems with the calculations provided by FSI in support of its
Owner-EBITDA theory of damages. For example, after arriving at a projected, combined tonnage
and revenue forecast for the year 2015-2016, Mr. Skinner applied a 2.5% growth rate for the tonnage
forecast, and a 3% resale revue forecast for year from 2017-2019. He provided no factual basis for
how these growth rate percentages were chosen, but relied on the opinion of a person “with
knowledge and experience in this area,” and the global growth rate of Browning ’s parent company,
whose income is not limited to revenue obtained through recycling streams. He did not appear to
have considered FSI’s historical growth, the actual price index for recyclable commodities, or FSI’s
historical experience. His final valuation also included over $2.5 million in Owner Compensation
Addbacks. It is unclear from the evidence presented whether including Owner Compensation

Addbacks artificially inflates the valuation, as these appear to represent income actually received, and

 

7

Section 5.7 states that “[d]Juring the Term, except as provided in this Agreement with
respect to Residuals, Fultz agrees not to accept Municipal Solid Waste from any generator
at the MRF facility.” As set forth above, MSW loads that contain C&D would trigger the
“except as provided in this Agreement” exception to this provision. The section would
clearly prohibit Fultz from accepting MSW loads that did not include C&D, dry industrial,
OCC or SSR waste from Browning, and arguably even mixed loads from any provider
other than Browning.

-16-

 

 
 

not income lost as a result of any alleged breach. Further, the valuation provided is based in part on
the growth rates of a business that is not reasonably comparable to FSI’s newly established company.

Within the information provided, however, the components for a reliable damages calculation
may be present. FSI’s experts have identified Browning ’s hauled tonnages for 2015-2016 for the
actual C&D waste that is covered by the Supply Agreement, and for which FSI is seeking damages.
They have provided a witness who has estimated the potential C&D matter contained in other MSW
loads within the Territory. The validity of the five year growth rates, as well as the recovery rate for
C&D materials, and the likely make-up of the MSW waste considered, all of which are assumed in
the calculation will be at least partly dependent on the credibility assigned to the experts familiar with
the industry and its general growth patterns. Therefore, although the amount currently requested
under this theory may not be fully supported by the evidence presented, there is sufficient evidence
that would, subject to witness credibility determinations, permit the Court to find some amount of

damages resulting from Browning’s alleged breach of the Supply Agreement.

-17-

 
 

Conclusion
For the reasons set forth above, Defendant’s motions for summary judgment is GRANTED
in so far as Plaintiff is seeking recovery of damages under the Enterprise Valuation or Outstanding
Debt theories set forth in their briefing. It is DENIED in all other respects. Trial remains set for

September 23, 2019 at 8:30 a.m.. °

{Ira

DONALD C. NU
United States Distt{ct Tudee

DATED: (1

 

8

Although the docket indicates that FSI has requested a jury trial, the Asset Purchase
Agreement precludes trial by jury for disputes arising out of or in any way related to the
Agreeement. (ECF #42-3, §14.1 (d), (e). The Court does, however, intend to seat an
advisory jury pursuant to Fed. R. Civ. P. 39 (c). A trial order will issue.

-18-

 
